Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
2.	This communication is responsive to the amendment filed on 01/15/2021.
3.	Claims 1-18 are currently pending in this Office action. 

Information Disclosure Statement
4.	The information disclosure statement (IDS) filed on 01/12/2021 is being considered by the examiner.

EXAMINER’S AMENDMENT
5.	Authorization for this examiner’s amendment was given in an interview with Mr. Christopher Swickhamer on 02/12/2021.
6.	The application has been amended as follows in view of expediting allowance:
	IN THE CLAIMS:
In claim 13, line 1, the “A machine-readable medium” is changed to
--A non-transitory machine-readable medium--. 

REASONS FOR ALLOWANCE
7.	Claims 1-18 are allowed.
8.	The following is an examiner’s statement of reasons for allowance:
The prior art fails to disclose or make obvious a non-transitory machine-readable medium, a classification method, or a classification system comprising, in addition to the other recited features of the claim, the features of tokenizing the normalized string to produce tokens, the tokenizing of the normalized string including splitting the normalized string into a series of substrings using a sequence of delimiters, a first substring of the series of substrings including a lowercase character and a digit; performing an additional split on the first substring by separating the digit from any the lowercase character; maintaining an internal character order of each split substring; and producing a flattened list of tokenized tokens in the manner recited in claims 1, 7 or 13.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONICA M PYO whose telephone number is (571)272-8192.  The examiner can normally be reached on Monday-Friday 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MONICA M PYO/Primary Examiner, Art Unit 2161